     Case 1:20-cv-00186-ARR-LB Document 59 Filed 12/28/20 Page 1 of 2 PageID #: 269


                   LEVI HUEBNER & ASSOCIATES, PC
                           ATTORNEYS AND COUNSELORS AT LAW

                                       488 EMPIRE BOULEVARD, SUITE 100
                                             BROOKLYN, NY 11225
                                              TEL: (212) 354-5555
                                              FAX: (718) 636-4444

                                    EMAIL:   NEWYORKLAWYER@MSN.COM

                                                                                    December 28, 2020
Honorable Magistrate Judge Lois Bloom
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Express Freight Systems, Inc. v. YMB., Case No. 20-cv-00186 (ARR)(LB)

Honorable Magistrate Judge Bloom:

       I represent the Defendant in this matter.

        Defendant is able to attend the deposition scheduled for tomorrow, December 29, 2020. Defendant
reached out to Plaintiff in an attempt to avoid practical hurdles. Which is the ability to examine a document
at a deposition and the matters to be examined.

       In addition to the witnesses technical limitations, Zoom does not allow the viewing party to scroll
through a document when shared on a screen. If Defendant will be asked about a document, Defendant’s
witness must be able to view the document in its entirety, before being marked into evidence. Otherwise, the
witness cannot confirm the authenticity of such document for admission into evidence. During a deposition,
Counsel cannot be tasked with repeated interruptions of attempting to print document(s) that should have
been provided in advance.

       Further, pursuant to FRCP 30 (B) (6) the examining party must apprise defendant and “describe with
reasonable particularity the matters for examination.” Given that Plaintiff failed to identify the topics it
wishes to examine with particularity, Defendant reached out to Plaintiff in order to facilitate a discussion and
obviate any disruptions.

        In light of Plaintiff’s refusal to confer and resolve the foregoing, it respectfully requested, that
Plaintiff’s deposition be squarely limited to the four corners of the complaint, and if Plaintiff will seek to
have Defendant’s witness testify about documents, Defendant must have an ability to print a paper copy prior
to the deposition, so Defendant could review the marked document with its appropriate exhibit entry.

       Notably, before filing its letter [ECF 58], Plaintiff failed to attach the email from the undersigned
again attempting to resolve the issues, and confirming availability for tomorrow. A true copy of the email is
attached hereto as Exhibit A.
     Case 1:20-cv-00186-ARR-LB Document 59 Filed 12/28/20 Page 2 of 2 PageID #: 270



       Moreover, Plaintiff continues its refusal to have a substantive good faith discussion to resolve the
foregoing.

                                                 Respectfully submitted,

                                                 / s / Levi Huebner
                                                 ___________________________
                                                 Levi Huebner

                                                 Attorneys for Defendant
